 11In theMatterOf PLIBRICO JOINTLESSFIREBRICKCo.andUNITED BRICK& CLAY WORKERS or AMERICA, A. F. L., LOCAL #891Case No. R-5377.-Decided June 10, 1943Mr. Chester P. Fitch,of Portsmouth, Ohio, andMr. S. B. Kirkpat-rick,of Oak Hill, Ohio, forthe Company.Mr. Leo DeLong,of Jackson, Ohio, for the A. F. of L.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION 'OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Brick & Clay Workers ofAmerica, A. F. L., Local #891, herein called the A. F. of L., alleging,that a question affecting commerce had arisen concerning the repre-sentation of employees of Plibrico Jointless Firebrick Co., Firebrick,Ohio, herein called the Company, the National Labor Relations"Boardprovided for an appropriate hearing upon due notice before Roy O.Hoffman, Trial Examiner.- Said hearing was held at Jackson, Ohio,onMay 17, 1943. The Company and the A. F. of L. appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence, bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Com-pany has filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYPlibrico Jointless Firebrick Co. is an Illinois corporation havingoffices and plants in several States.This proceeding concerns theemployees of the Company at the plant in Firebrick, Ohio, where theCompany is engaged in the mining of clay and the manufacture of50 N. L. R. B., No. 54.372 PLIBRICO JOINTLESS FIREBRICK CO.373refractories.Approximately 5 percent of' the raw materials usedat this plant is shipped to the Company from points outside Ohio; andapproximately 50 percent of the production of the plant is shippedto,points outside Ohio.The'Company concedes for the purpose of this proceeding tthat it isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDUnited Brick &,ClayWorkers ofAmerica, A. F. L., Local #891,is a labor organization affiliated with the American Federation ofIII.THE QUESTION CONCERNING' REPRESENTATIONItwas stipulated at the hearing that on March 30, i943, the'A. F. of L. requested recognition' of the Company as exclusive bar-gaining representative of the Company's production and maintenanceemployees, and that the Company refused torecognize the A. F. of L.on the ground that a recent consent election had shown conclusivelythat the employees did not desire such representation.On November 29, 1942, pursuant to agreement between the parties,-an election was held among the employees of the Company to-de-termine whether or not they desired to be'represented for 'the purposesof collective bargaining by the A. F. of L.,,which was the only labororganization appearing on the ballot.The employees chosen by a voteof 23 to 20 not to designate the A. F. of L. as their bargaining agency.The Company argues that such a determination by the employees,should be binding on all the parties for a period'of at,least one year,and that consequently, no election should be directed at this time.Six months have elapsed since the consent election and the recorddiscloses that the A. F. of L. now has authorization cards, dated'subsequent to the election, which purportedly have been signed by amajority of the Company's employees.' Since no collective bargain-ing representative was chosen as a result of the consent election, andsince a majority of the Company's employees now appear to haveindicated a desire for representation by the A. F. of L., we believe3The FieldExaminerstated that the A. F. of L. submitted22 authorization cards ofwhich,17 bore apparentlygenuine original signatures.The cards were datedsince March1, 193, and17 of thembore the names of persons whose names appear on the Company'spay roll of April 29, 1943.Said pay roll lists the names of 31 employees within theappropriate unit.',536105-44-vol. 50-25 374DEICQSQONS' OF 'NATIONAL LABOR RELATIONSBOARDthat the policies of the Act will best' be effectuated by conducting an,election on the present petition 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof 'Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act..IV.THE APPROPRIATE UNITBy stipulation at, the hearing, the parties agreed to a unit embrac-ing all production and maintenance employees of the Company'excluding foremen, clerical workers, and all others having the-rightto hire and discharge.. ,In accordance with the agreement of the parties and 'with oursettled policy, we find that all production and maintenance employeesof the Company at its plant in Firebrick, Ohio, excluding foremen,clerical workers, and all other employees having the authority to hireor discharge or to recommend such action, constitute a unit appropri-ate for the purposes of collective' bargaining within the meaning' ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-'roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection...,DIRECTION OF, ELECTION111By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective' bargaining with Plibrico JointlessFirebrick Co., Firebrick, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction; under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agent,for the, National Labor Relations Board, and subject to' Article III,SeeMatter of New York Central Iron Works,37 N L R B. 894, where the Boarddirected an election 8 months after the prior election.In Matter of Southport PetroleumCompany of Delaware,39 N. L. R B. 257, the Board directed an election 6 months afterthe prior electionInMatter of Detroit Nut Company,39 N. L R. B. 739, the Boarddirected an election 8 months after the prior election PLIBRICOJOINTLESSFIREBRICK CO.375Section 10,of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding any whohave since quit or been discharged for cause,to .determine whether ornot they desire to be represented by United Brick&Clay Workers ofAmerica, A. F. L., Local#891, for the purposes of collective bar-gaining.1